Citation Nr: 0500198	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-20 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1950 to 
August 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In January 2004 the veteran testified before a hearing 
officer at the RO.  A transcript of that hearing is contained 
in the claims folder.  

In the December 2002 VA Form 9 perfecting this appeal, the 
veteran also claimed entitlement to service connection for 
corns, calluses, and constant bilateral foot pain.  To the 
extent that these symptoms are not encompassed by the 
veteran's claim of entitlement to service connection for 
bilateral flat feet, which is to say to the extent that they 
are symptoms of other foot disorders for which the veteran is 
also claiming entitlement to service connection, they are 
referred to the RO for appropriate action.  The Board notes 
that the June 2002 rating decision only denied service 
connection for bilateral flat feet.  No rating decision has 
addressed any other foot disorder.


FINDING OF FACT

The veteran does not have flat feet of either foot.  


CONCLUSION OF LAW

Bilateral flat feet were not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA fulfilled these requirements in this case in a March 2002 
VCAA letter, which appropriately notified the veteran what VA 
would do and what the appellant must do in furtherance of his 
claim, and informed him what would be required for his claim 
for service connection for flat feet to be granted.  VA did 
not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The RO did obtain treatment records from the Tuomey Regional 
Medical Center, Sumpter, South Carolina, and also obtained VA 
treatment records dating up to September 2003.  VA 
examinations were obtained in June 2002 and October 2003, and 
records of these examinations have been associated with the 
claims folder.  The veteran was afforded an RO hearing in 
January 2004, and a transcript of that hearing is also 
associated with the claims folder.  The veteran was informed 
of pertinent evidentiary development, and of the RO's review 
of the claim and basis for denial by a January 2004 
supplemental statement of the case.  The veteran was also 
then informed of applicable law as applied to additional 
evidence received.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued in March 2002, prior to initial 
adjudication of the appealed claim in June 2002.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Adjudication of Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records show that the veteran was treated in 
February 1953 on a single occasion for corns and calluses on 
both feet, assessed as due to pes planus (flat feet).  The 
veteran then reported that he had no corns or calluses prior 
to service.  He was referred for orthotic bars for his shoes.  
There is no record of orthotics being issued.  There is also 
no record of other follow up for foot difficulties in 
service.  The veteran's August 1953 service separation 
examination revealed clinically normal feet.  

There is no record of foot treatment at any time post 
service.  

At a June 2002 VA foot examination a history of infantry 
service was noted, with the veteran's report of flat feet 
developed in service.  He reported having significant pain in 
his feet over the last couple of years, though he did not 
complain about the foot pain over this recent interval.  At 
the examination he complained that long walks and long drives 
caused significant pain.  VA X-rays showed bilateral hallux 
valgus with some degenerative joint disease of the first 
metatarsophalangeal joint bilaterally, and calcaneal spurs 
bilaterally.  On physical examination, both feet had a slight 
arch, with no true flat feet.  Bilaterally, there was varus 
swing on toe rise, and increased callosity over the medial 
aspect of the first metatarsal head.  A callus pattern over 
the plantar surface of both feet was normal without deficits 
or abnormalities, and foot segment alignment was good.  There 
was pain at the posterior tibial tendon insertion, and some 
pain to palpation at the midfoot, as well as some pain to the 
midfoot upon pronation and supination.  Otherwise, there were 
no neurological deficits, including no motor or sensory 
deficits, and the skin of the feet was intact.  The examiner 
made no specific diagnoses, and provided no etiological 
opinions.  

For an October 2003 VA foot examination the examiner noted 
the veteran's service history and reviewed the claims file.  
The same examiner who conducted the June 2002 VA examination 
conducted this examination, and noted that findings were 
essentially the same.  X-rays of both feet produced 
essentially the same findings as those of June 2002.  The 
veteran reported that he had never taken any medications for 
his feet or worn any orthotics or special shoes.  
Nonetheless, he reported that he had pain every day on the 
medial aspect of both feet, worse in the morning but better 
as the day progressed.  The examiner noted that there was a 
moderate arch when the veteran stood, and the arch became 
higher when he raised his heels.  There was tenderness to 
palpation all along the posterior tibial tendon bilaterally.  
The examiner assessed that the veteran had bilateral 
posterior tibial tendonitis, and callosities attributable to 
his bilateral hallux valgus deformities.  He concluded that 
the veteran had no current pes planus deformity.

In summary, while the veteran was treated on one occasion in 
service for symptomatic flat feet, flat feet have not been 
diagnosed on recent VA examinations, and the veteran has 
reported not having had post-service treatment for his feet.  
Thus, there is no current diagnosis of flat feet.  Absent 
current disability, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
flat feet.  Therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The claim is denied.
  



ORDER

Service connection for bilateral flat feet is denied.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


